 STATE RADIATOR COMPANYDavidE.Weber,d/b/a State Radiator CompanyandInternational Association of Machinists and Aero-spaceWorkers, District Lodge No. 94,AFL-CIO.Cases 21-CA-10923 and 21-CA-11116March 12, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn November 16, 1972, Administrative Law JudgeDavid E. Davis issued the attached Decision in thisproceeding. Thereafter, Respondent David E. Web-er,d/b/a State Radiator Company, filed exceptionsand a supporting brief, and counsel for GeneralCounsel filed a brief in answer to the exceptionsthereto.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board, has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.We find merit in General Counsel's exception that,though the Administrative Law Judge recited thepertinent testimony of employees Burke, Alexander,Able, and Ball, he failed to make a specific findingthat these conversations constituted coercive interro-gation in violation of Section 8(a)(1).Amended Conclusions of Law1.Add to Conclusion of Law 3 immediately afterthe word "Respondent," the following: "in violationof Section 8(a)(5) and (1) of the Act."2.Add to Conclusion of Law 4 the following: "(e)Interrogation of employees concerning their unionactivities a4d sympathies."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, David E. Weber,d/b/a State Radiator Company, Los Angeles, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommended Order.DECISIONSTATEMENT OF THE CASE335DAVID E. DAVIS, Administrative Law Judge: Thisconsolidated proceeding was heard by me on September20, 1972, at Los Angeles, California, on a consolidatedcomplaint issued on August 25, 1972,1 by the RegionalDirector for Region 21 of the National Labor RelationsBoard,herein called the Board,pursuant to charges filedby International Association of Machinists & AerospaceWorkers District Lodge No. 94, AFL-CIO, herein calledIAM or Charging Party, on May 4,2 in Case 21-CA-10923,and on July 17,3 in Case 21-CA-11116. The charges, asamended,alleged that State RadiatorCompany,Respon-dent herein,had engaged in unfair labor practices sinceMarch by refusing to bargain in violation of Section 8(a)(1) and (5) and had, on or about April 23, discharged LeeBurke,an employee,in violation of Section 8(a)(1) and (3).Respondent's answer admitted certain allegations of theconsolidated complaint, but denied it had engaged in anyunfair labor practices.Upon the entire record,4 my observation of the witness-es, and upon careful consideration of General Counsel'sbrief and Respondent Counsel's oral argument,Imake thefollowing:FINDINGS AND CONCLUSIONS1.THEBUSINESSOF THE COMPANYDavid E. Weber, Respondent herein, is, and has been atall times material herein, the sole proprietor of the firmdoing business under the name State Radiator Company.Respondent is engaged in the business of repairingautomobile and truck radiators in Los Angeles, California.During the course and conduct of its operations,Respon-dent performs services valued in excess of $50,000 forcustomers located in the State of California, each of whichpurchases and receives products directly from pointslocated outside the State of California valued in excess of$50,000 annually, or causes products valued in excess of$50,000 annually to be delivered directly to customerslocated outside the State of California. As the foregoingallegations of the consolidated complaint were not deniedby Respondent's answer, I find them to be admitted.Accordingly, it is found that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act and that it would effectuate the purposesof the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe consolidated complaintalleges,Respondent's an-swer does not deny, and I find thatInternationalAssociation of Machinists and Aerospace Workers, Dis-IHereafter all dates will refer to the calendar year 1972 unless otherwisespecified.2 Served on Respondenton May 5.3 Served on Respondent on August 18, amended on August 24, andserved on Respondent on August 25.4The recordstands corrected in certain particulars.202 NLRB No. 32 336DECISIONSOF NATIONALLABOR RELATIONS BOARDtrictLodge No. 94, AFL-CIO,isa labor organizationwithin themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.PrefatoryStatementRespondent and the IAM have been parties to a series ofcollective-bargaining agreements for approximately 10years. The latest of these agreements5 was effective April 1,1969, and expired by its terms on April 1. Shortly prior tothe expiration date and for a period of time thereafter, theevidence shows that Respondent engaged in certainconduct described below,which tended to undermine theIAM's majority status and violated Section 8(a)(1) of theAct byinterfering with employees' rights under Section 7of the Act.These acts in turn were advanced byRespondent as an excuse for its refusal to enter intonegotiations for a new collective-bargaining agreement inviolation of Section 8(a)(5) of the Act. In addition, thecomplaint alleged and evidence was introduced, asdescribed below, to show that Respondent discharged oneemployee in violation of Section 8(a)(3) of the Act.Respondent did not call any witnesses to refute theevidence of the General Counsel but relied upon oralargument contending that the General Counsel had failedto prove that Respondent had engaged in any unfair laborpractices.As I find below,contrarytoRespondent'scontentions,that the General Counsel has in fact proved astrongprimafaciecase,it is further found that the GeneralCounsel has indeed sustained the burden of proof requiredby law to prove the allegations of the complaint.B.Alleged 8(a)(1), Interference,Restraint, andCoercionMarvinWedell testified that he was employed byRespondent from April 11 to July 25; that about 1 weekafterhe commenced his employment, Foreman JackMcCrary told him that they were circulating a petition toget the Union out of the shop as the boss could notcompete with other shops that were not union. McCrarythen said that if he wanted to sign the petition, Sam Luna,another employee, would be coming around with a petitionin a few days .6 A few days later, Luna approached Wedelland said he had been selected by the boss to pass aroundthe petition to get the Union out and to sign it "if you wantan election to get the Union out." Wedell signed thepetition.? I find that Luna on this occasion was Respon-dent's agent thereby Respondent further violated Section8(a)(1) of the Act. On cross-examination, Wedell testifiedthat prior to his conversation with McCrary, referred toabove, he had heard from other employees that the plantwas a union shop.Lee Burke, an employee from July 1969 until hisdischarge on April 13, testified that he was classified as ageneral radiator mechanic; that Weber approached him inthe work area a few days before April 1 and said that theCompany was negotiating with the Union for a newcontract; and that if the Union "stayed in," he would haveto close the shop. Weber added that the Union was notgoing to do anything for the men and that the money paidto the Union by the men and himself could be added totheir paychecks. Burke replied that the Union had beendoing a "pretty good job for us," and that he (Burke) wasnot in favor of getting rid of the Union because it meantsecurity.Burke also told Weber that he would not signanything to get rid of the Union. The conversationconcluded with both Weber and Burke becoming angry. Alittle later, while Burke was on a break having coffee withthree other employees,Weber approached and asked thegroup8 if they had made up their minds about the Union.Burke said he still felt that they needed a union. Weber,asked by Ball what kind of benefits he would grant, said hecouldn't give them anything in writing but would checkaround to see what other shops were doing. Burkecontinued to assert he was in favor of the Union andwouldn't vote the Union out. On cross-examination, Burketestified that after the incidents described above,Webermentioned to him that he had been absent several times.Clarence Alexander testified that he was in his fourthyear of employment with Respondent; that he was aradiator mechanic, and was a member of IAM; that he wasthe shop steward; that on March 21, Weber called him intohis office and handed him a papers with figures purportingto show how much the employees were paying the Unionand how much Weber was paying the Union by way ofcontributions; thatWeber mentioned that a new contractwas coming up; that he was asking the employees to getout of the Union because the money being paid to theUnion could be put into the employees' pockets; thatWeber said that if the employees remained in the Union,Weber could not compete with other radiator shops andwould have to sell the business or shut the doors; that laterthat evening Weber gave him another paper 10 asking himto pass it around and have the men sign it. Alexander tookthe paper, showed it to some of the men, and then put itinto a drawer of his desk. Continuing his testimonialaccount, Alexander said that later he notified Crago of theincidents; that about a week later Weber again called himinto his office and showed him another paper" with somefigures on it; that Weber on this occasion said that thefigures represented the total Weber had to pay out a year;that about a week later Weber called a shop meeting of themen;12 that Weber said at this meeting that he was askingif they would sign to get out of the Union because he coulddistribute to the men the money he was paying to theUnion; that they could also have in their own pockets themoney they were paying to the Union; that if theyremained in the Union, he could not compete with othershops and would have to sell the business; that if there wasa strike, he would sell the business and that he presentlyhad opportunities to sell the business. Alexander also5G.CExh96Foreman Crary's conduct is clearly violative of Sec.8(a)(1) as itinterferes with an employee's rights guaranteed by Sec. 7 of the Act It is sofound7GCExh2.8The group consisted of Burke, Clarence Alexander, Robert Able, andErnest Ball9G. C. Exh. 6.10G. C Exh 711GCExh.8.12Able andBurke were absent STATE RADIATOR COMPANY337testified that a few days later, Alexander overheard Webertalking with Able and Burke, repeating what he had said atthemeeting of employees that was held when they wereabsent; thatWeber also asked if all the men were in theUnion and what they decided to do about it; that Able atthis point walked away and left Burke talking to Weber.On cross-examination, Alexander testified thatWeberhad called him in to talk about the expiration of the unioncontract because Weber thought Alexander had influencewith the men.Robert Able, a helper in the employ of Respondent sinceApril 1971, testified that Sam Luna contacted him aboutsigning a petition to oust the Union; that Alexander toldhim that Weber had given him such a petition; thatAlexander had shown him the paper but did not ask him tosign it; that he was present at the employee meeting whenBurke was present; that Weber on that occasion askedthem to drop the Union; that Weber said that if this wasdone it would benefit them by putting more money in theirpockets; that Burke said he was for the Union and thatBall had asked Weber how the employees would benefit.Ernie Ball testified that he has been in the employ ofRespondent as a helper for the past 2 1/2 years; thatAlexander told him about the petition' Weber gave him;and that he was present at both meetings of employeeswhen Weber attempted to persuade the employees to dropout of the Union; Ball's testimony concerning the variousstatements made by Weber at these meetings corroboratedthe testimony of Able, Alexander, and Burke.The evidence recited above is uncontradicted in therecord and the General Counsel's witnesses impressed meas being worthy of credit. I, therefore, find that Respon-dent by coercing employees, by promising benefits toemployees, by threatening employees with reprisals, and byattempting to dissuade employees from continuing theirsupport of the Union, interfered with the employees' rightsguaranteed to them in Section 7 of the Act and therebyengaged in conduct violative of Section 8(a)(1) of the Act.C.Alleged 8(a)(3) Allegation; The Discharge ofBurkeThe record discloses that Burke was most articulate invoicinghisopen opposition toWeber's attempts topersuade the employees to withdraw from the Union.Burke, a journeyman mechanic, had been in Respondent'semploy for almost 3 years. There is no evidence todemonstrate that Burke's work was deficient or that hisabsencesweremore numerous than those of otheremployees or that his absences were not excused. Never-theless,Burke was discharged on April 13 without anyprior notification.McCrary told Burke at the close ofbusiness that day that he was being laid off because workwas slow. However, there was no evidence to show thatwork, in fact, was any slower than it had been for severalmonths previously.When Burke filed for unemploymentinsurance benefits, he was denied benefits because hisemployer, Respondent herein, had reported that Burke hadwalked off the job. The evidence adduced at this hearingshows that Burke did not walk off the job at anytime andthathe left early on occasion with the permission ofmanagement because there was no work. In addition to theabove reasons for Burke'sdischarge,Weber told Cragothat Burke was continually being garnished and that hehad paid off on Burke's behalf a number of times so thathe would not take Burke back after he had walked off thejob.The shifting defenses and reasons for Burke'sdischarge hardly constitute a rebuttal of the creditedevidence on the record.The evidence shows thatWeber andBurke had arguedseveral times concerning the employees'continued adher-ence to the Union and on one occasion at least theargumentwas quite heated.Itwas also shown thatRespondent's unlawful conduct,described above,occurredwithin a period of 1 month priorto Burke's discharge andthatBurke's arguments with Weber also occurred withinthe same period.Under all thecircumstances,Iconcludethat Burke's strong,vociferous,and adamant adherence totheUnionwas the motivating factor in his discharge onApril 13. Accordingly,I find that Burke was discharged inviolation of Section 8(a)(1) and(3) of the Act.D.The 8(a)(5) Allegation; Refusal ToBargainThomas Crago,business representativeof the IAM,testified that he wrote a letter to Respondent about thelatter part of January, notifying him, as was customary 60days before the expiration of a contract, that the IAM wasopening the contract for negotiation of modifications.After meeting with the employeessometimein February,Crago forwarded a list of proposed modifications to Weberand stating that he was prepared to negotiate a newcontractwheneverWeber was available. About I weeklater,not having heard from Weber, Crago called Weberand reached an agreement with him to meet on March 28.Weberstatedbusiness reasons prevented an earliermeeting.On the morning of March 28, Crago called Weberto verify his appointment and was told by Weber thaturgent business made him unavailable to meet that day. AsCrago was scheduled to be out of town until April 9, hetoldWeber to call his office and leave word when theycouldmeet.Finding no messages for him when hereturned, Crago tried to reach Weber. Later that evening,one of the employees, Craig Alexander, called Crago andtoldhim thatWeber had given him a petition fordecertification to pass among the employees. A few dayslater,Crago heard that an employee, Lee Burke, had beendischarged out of seniority allegedly for lack of work.Crago calledWeber but was unable to reach him andtalkedwith a foreman referred to as "Jack." Jack toldCrago that Burke had walked off the job and wasterminated. Crago told Jack to have Weber call him as "wehave a contract to settle." Hearing nothing further fromWeber, Crago consulted his attorney who wrote a letter toWeber stating that if he did not hear from him on or beforeApril 21, charges would be filed with the National LaborRelations Board. About 4:30 p.m. on April 21, Webercalled Crago and arrangeda meetingfor April 25.When Crago arrived at Weber's office on April 25,Weber said that he understood the men had filed a petitionto get out of the Union and that they did not want theUnion; therefore, "there was no sense in talking about anagreement."The foregoing sequence of events, relating to the subject 338DECISIONSOF NATIONALLABOR RELATIONS BOARDmatter of this section, amply demonstrates that Respon-dent predicated his refusal to bargain on his ownmisconduct. Moreover, in contradiction to his statement toCrago, the evidence shows that the employees did not, infact,filea petition for decertification despiteWeber'sthreats and, promises.13 The circumstances compel therather obvious conclusion that Respondent arbitrarily,unilaterally, and without legal reason attempted to severhis relationship with the Union and gave an unjustifiableexcuse for his refusal to enter into negotiations.It seemsclear that Respondent, by the foregoing conduct, violatedSection 8(a)(5) and (1) of the Act.E.Respondent's Oral ArgumentInitially, counsel for Respondent argues that the GeneralCounsel has failed to establish by a preponderance of theevidence that unfair labor practices have been committed.Contrary to this contention, I find that there is anabundance of evidence recorded without contradiction tosupport findings that Respondent unlawfully engaged in acourse of conduct for objects proscribed by the Act. Inenumerating various allegations of the complaint andattempting to absolve Respondent, counsel, in his argu-ment, failed to give proper weight to uncontradictedtestimony of witnesses whom I find to be credible andthereby has failed to draw the proper legal conclusion. Inthese circumstances, I find that counsel's oral argumentdoes not warrant the conclusions urged by him.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent, commencing March 28, 1972, unlawful-ly refused to recognize and bargain with the Union as thecollective-bargaining representative of its employees in theappropriate bargaining unit, described as follows:All radiator production and maintenance employeesand apprentices; excluding all office and clericalemployees, guards, professional employees, and super-visors as defined in the Act.4.Respondent violated Section 8(a)(1) of the Act byengaging in the following conduct:(a) Threatening employees with curtailment of work andwork opportunities unless they withdrew their supportfrom the Union;(b)Circulating or causing to be circulated petitionsamong employees renouncing union membership.(c)Soliciting employees to withdraw from the Union.(d)Promisingmonetary and other benefits to theemployees if they withdrew their support of the Union.5.By discharging Lee Burke because of his member-ship and adherence to the Union, Respondent unlawfullydiscriminated against Burke and thereby violated Section8(a)(3) of the Act.6.Violations alleged in the complaint and not specifi-cally found herein are hereby dismissed.IV.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it be required to take certainaffirmative action designed to effectuate the policies of theAct.As Respondent unlawfully discriminated against LeeBurke by discharging him on April 13, 1972, it will berecommended that Respondent offer Burke immediate andfull reinstatement to his former position without prejudiceto his seniority and other rights and privileges or, if this jobno longer exists, to a substantially equivalent position, andtomake him whole for any loss of pay that he may havesuffered by reason of Respondent's discrimination againsthim, by paying to him a sum of money equal to that henormally would have earned as wages from April 13, 1972,to the date of Respondent's offer of reinstatement, less hisnet earnings during that period. The amount of backpaydue him shall be computed according to Board policy setforth inF.W.Woolworth Company,90 NLRB 289, withinterest on backpay computed in the manner set forth inIsis Plumbing & Heating Company,138 NLRB 716. Payrolland other records in possession of Respondent are to bemade available to the Board or its agent to assist in suchcomputation.Itwill also be recommended that Respondent bargaincollectively with the Union. In view of the nature of theunfair labor practices which I have found to have beencommitted, I shall further recommend that Respondentcease and desist from in any manner interfering with itsemployees' rights guaranteed under Section 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, I herebyrecommend that there be issued the following: 14ORDERRespondent,David E.Weber,d/b/a State RadiatorCompany,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in International Associa-tion of Machinists and Aerospace Workers,District LodgeNo. 94, AFL-CIO,or any organization of its employees bydischarging any of its employees because of their member-ship in,sympathyfor, or activity in behalf of, the above-named Union or any other labor organization, or bydiscriminating against its employees in any like or related13Even if such a petition had been filed during the 60-day insulationconclusions, and recommended Order hereinshall,as provided in Secperiod, prior to April 1, Respondent's duty to bargain in good faith would102 48 of the Rules andRegulations,be adopted by theBoardand becomenot be terminated.its findings,conclusions,and Order,and all objections thereto shall be14 In the event no exceptions are filed as provided by Sec. 102 46 of thedeemed waived for all purposes.Rules and Regulations of the National LaborRelationsBoard,the findings, STATE RADIATOR COMPANYmanner inregard to hire or tenure of employment or anyterm or condition of employment.(b) Refusing to bargain with the above-named Union asthe exclusive representative of its employees in the unitfound above to be appropriate for the purposes ofcollective bargaining.(c)Coercively interrogating its employees concerningtheir union activities, sympathies, or desires.(d)Causing to be circulated or circulating petitionsamong itsemployees for withdrawal from the Union.(e)Threatening employees with economic reprisals byclosing orselling the businessand thereby curtailing workavailable or work opportunities.(f)Promising benefits to its employees in order todissuade them from continued union adherence or mem-bership.(g) Soliciting employees to withdraw their support of theUnion.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Lee Burke immediate and full reinstatementto his former position without prejudice to his seniority,and other rights and privileges or, if, his job no longerexists,to a substantially equivalent position, and make himwhole in themannerset forth in the Section of thisDecision entitled "The Remedy."(b)Upon request, bargain collectively in good faith withtheabove-namedUnion as the exclusive bargainingrepresentative of its employees in the unit found appropri-ate herein with respect to pay, wages, hours of employmentand other conditions of employment and, if an understand-ing is reached, embody such understandingin a signedagreement.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d)Post at its place of business in Los Angeles,California, copies of the attached notice marked "Appen-dix." 15Copies of the notice on forms provided by theRegional Director for Region 21, after being duly signedby an authorized representative of the Respondent, shallbe posted by the Respondent immediately upon receiptthereof,and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.15 In the event that the Board'sOrder is enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board" shall read "Posted pursuantto a Judgmentof theUnited StatesCourt of Appealsenforcing an Order ofthe National LaborRelations Board."339APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in or activityon behalf of International Association of MachinistsandAerospaceWorkers,DistrictLodgeNo. 94,AFL-CIO, or any other labor organization, by dis-charging any of our employees or by discriminatingagainst them in any like or related manner in regard tohire or tenure of employment or any term or conditionof employment, except as authorized in Section 8(aX3)of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL NOTcoercively interrogate our employeesconcerning their union activities, sympathies, anddesires.WE WILL NOT circulate nor cause to be circulatedpetitions among our employees to withdraw from theabove-named Union or any otherlabor organization.WE WILL NOT threaten our employees with economicreprisals, loss of employment or loss of opportunitiesfor employment because of their continued support ofthe above-named Union.WE WILL NOT promise benefits to employees in orderto dissuade them from continued union adherence andmembership.WE WILL NOT solicit our employees to withdraw theirsupport of the Union.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofrights guaranteed to them in Section 7 of the Act,except to the extent that such rights may be affected byan agreement requiring membership in a labor organi-zation as a condition of employment as authorized inSection 8(a)(3) of the Act.WE WILL offer to LeeBurke immediate and fullreinstatement to his former job without prejudice to hisseniority or other rights and privileges, or if this job nolonger exists, to a substantiallyequivalentjob, and wewillmake him whole for any loss of pay he may havesuffered as a result of the discrimination against him.WE WILL, upon request, bargain collectively in goodfaithwith the above-named Union as the exclusivebargaining representative of our employees in the unitfound appropriate by the National LaborRelationsBoard for the purposes of collective bargaining withrespect to pay, wages, hours of employment, and otherterms or conditions of employment and, if an under-standing is reached, embody it in a signed agreement.The bargaining unit is:All radiator production and maintenance em-ployees and apprentices; excluding all office andclerical employees, guards, professional employ-ees, and supervisors as defined in the Act.DAVID E.WEBER, D/B/ASTATERADIATORCOMPANY(Employer) 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDDatedByor covered by any other material. Any questions concern-(Representative)(Title)ing this notice or compliance with its provisions may bedirected to the Board's Office, Eastern Columbia Building,This is an official notice and must not be defaced by849 South Broadway, Los Angeles,California 90014,anyone.Telephone 213-688-5229.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,